Affirming.
The Louisville Transfer  Taxicab Company (hereafter referred to as the taxicab company) was indicted for operating motor vehicles upon the public highways of this Commonwealth, transporting persons for hire, without having procured a certificate from the State Highway Commission, and without having paid to the state treasurer the fees claimed to be due under section 2739j-19 of the statutes (section 19, chapter 81, Acts 1924). A demurrer to the indictment was sustained. A stipulation, in the nature of a bill of particulars, was made that the taxicab company is a Kentucky corporation engaged in the taxicab business in the city of Louisville; that it sends its cabs whenever and wherever it is called, and conveys passengers wherever desired; that it has no regular routes or fixed termini; that each cab has a capacity of five passengers or less; that fares are charged according to meters, and that it has been in such business since the law became effective on June 17, 1924. In section 2739j-19, we find:
    "No provisions of this act except section 2739j-19, providing for payment of fees shall be applicable to any motor vehicle having a carrying capacity of five persons or less."
Therefore, it is contended we can look to no other part and that the only part of this act applicable to motor vehicles having capacity of five passengers or less is:
    "For each motor vehicle carrying passengers for hire on the public highways of this Commonwealth *Page 326 
capable of carrying five passengers or less, two dollars and fifty cents ($2.50) for each and every passenger seat or space."
In Reo Bus Lines Company v. Southern Bus Line Company, decided May 12, 1925, this court held that motor vehicles capable of carrying five passengers or less, when transporting persons for hire, must pay a fee of $2.50 for each passenger seat or space. That case is cited and relied on as controlling, but the rule is that in construing an act, it must be considered as a whole, and so construed, if possible, as to give effect to every part thereof, and to produce a harmonious whole, and we have decided we can look at other sections to see what the legislature meant by the expression, auto transportation company.
In subsection d of section 2739j-1, we find:
    "The term 'auto transportation company,' when used in this act means every corporation, person, firm or association or persons . . . owning, controlling, operating or managing any motor propelled vehicle . . . . used in the business of transporting persons, for compensation, over any public highway in this state between fixed termini or over a regular route . . . provided, however, that the term 'auto transportation company' as used in this act shall not include corporations or persons . . . insofar as they own, control, operate or manage taxicabs, hotel busses, school busses, or busses used exclusively for funeral purposes, and shall not apply to taxicab companies not operating between fixed termini or over a regular route, and shall not prohibit them from making casual trips over the routes established under the provisions of this act."
From this we see clearly just what the legislature meant by the expression, "auto transportation company," and examining section 2739j-19 to see upon whom the payment of fees is imposed, we find:
    "Each and every auto transportation company now or hereafter operating a line or lines of passenger transportation by means of motor vehicles shall pay the following fees, etc."
The intent of the legislature is so evident that there is nothing left for construction. Indeed, we should have *Page 327 
difficulty in setting out any clearer terms by which the legislature could have excluded taxicabs. Therefore, the demurrer was properly sustained. Further, the indictment was returned December 19, 1924, and charges that this alleged offense was committed on the — day of June, 1924, and within twelve months next before the finding of this indictment. The law did not take effect until June 17, hence the indictment did not charge the acts were done after the law took effect, and it was also demurrable for this reason.
The judgment is affirmed.
The whole court sitting.
Chief Justice Settle and Judges Thomas and Dietzman dissenting as to grounds upon which opinion is based but concurring in result.